Citation Nr: 1634219	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  09-49 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to November 27, 2002 for the grant of service connection for bronchial asthma.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, previously denied as posttraumatic stress disorder (PTSD), depression, and a polysubstance abuse disorder, and if so, whether service connection is warranted.

3.  Entitlement to service connection for mesothelioma, claimed as due to in-service asbestos exposure.

4.  Entitlement to an initial rating in excess of 30 percent for bronchial asthma. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   

(The Veteran's appeal of his claim challenging the validity of his debt of $3,570.00 resulting from an overpayment of VA pension benefits is addressed in a separate concurrently-issued Board decision.)


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971, which included approximately one year of service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2009, November 2009, March 2011, and September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

While the August 2009 rating decision on appeal reflects the RO's initial denial of the Veteran's claim seeking a rating higher than 10 percent for service-connected bronchial asthma, in the November 2009 rating decision, the RO increased the rating to 30 percent, effective from the simultaneously awarded new effective date for the grant of service connection.   

The record reflects that the RO adjudicated and developed two separate claims to reopen acquired psychiatric disorders, one for depression and a polysubstance abuse disorder, and one for PTSD.  To streamline the Veteran's appeal, and in keeping with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has consolidated these claims into a single claim to reopen an acquired psychiatric disorder, to include depression, polysubstance abuse disorder, and PTSD.  

The Board has assumed jurisdiction of the Veteran's claim of entitlement to a TDIU as part and parcel of the bronchial asthma increased rating claim on appeal, per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In April 2016, the Veteran and his spouse testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the record.  At such time, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2015).  Thereafter, he submitted further evidence in May 2016 and June 2016.  While his representative waived AOJ consideration on his behalf in connection with the evidence submitted in May 2016, there has been no waiver of AOJ consideration in regard to the evidence received in June 2016.  However, as the Veteran has withdrawn his earlier effective date claim and the Board reopens his claim for service connection for an acquired psychiatric disorder, no prejudice results to him.  Furthermore, as the merits of his reopened claim, and those remaining on appeal, are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal has been processed using the paperless, electronic Virtual VA (VVA) and Veterans Benefit Management System (VBMS) systems.  As indicated above, the issue of the validity of the Veteran's debt of $3,570.00 resulting from an overpayment of VA pension benefits is addressed in a separate concurrently-issued decision pursuant to BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(4) (where there are issues dependent on completely different law and facts, which include corpus and income, separate decisions are required).   

As discussed below, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for a psychiatric disorder has been presented.  The merits of that reopened claim, as well as the Veteran's initial service connection claim for mesothelioma and claims seeking a higher rating for bronchial asthma and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the Board hearing conducted in April 2016, prior to the promulgation of a decision in this appeal, the Veteran stated, on the record, that he wished to withdraw his appeal of his claim seeking an earlier effective date for the grant of service connection for bronchial asthma.  

2.  In a final decision issued in August 1990, the RO denied the Veteran's claim seeking service connection for an acquired psychiatric disorder, referred to as PTSD.  

2.  Evidence added to the record since the prior final denial of the service connection claim for an acquired psychiatric disorder is neither cumulative nor redundant of the evidence of record at the time of this decision, and the newly associated evidence, when coupled with evidence already of record, triggers VA's duty to obtain a related medical opinion.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim seeking an effective date prior to November 27, 2002 for the grant of service connection for bronchial asthma by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The August 1990 rating decision that denied the Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder, referred to as PTSD, is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Earlier Effective Date Claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal of his claim seeking an effective date prior to November 27, 2002 for the grant of service connection for bronchial asthma, on the record during his April 2016 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and the appeal of this claim is dismissed.

Claim to Reopen Service Connection
for an Acquired Psychiatric Disorder

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the instant case, the Veteran previously claimed entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, in February 1990.  The RO denied such claim in a July 1990 rating decision, which was issued in August 1990. The evidence of record at the time of this denial consisted of the Veteran's service treatment records, post-service treatment records, and submitted statements. The RO denied this claim based on the lack of a diagnosis of PTSD and that only-diagnosed psychiatric disorders were nonservice-connectable personality disorders.  

The Veteran was apprised of his appellate rights in the August 1990 notice accompanying this decision.  However, while the Veteran disagreed with the RO's denial of another claim adjudicated in the July 1990 rating decision, he did not disagree with the denial of his psychiatric disorder claim, nor was any evidence relevant to this issue associated with the record within one year of the issuance of this decision.  Furthermore, while the Veteran's service personnel records were associated with the record in July 2010 and April 2011, they do not pertain to a claimed in-service event, injury, or disease referable to the Veteran's claimed condition, as they fail to reference any psychiatric treatment or symptoms, or psychological stressors.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable.  Accordingly, the August 1990 rating decision is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].

In March 2004, the RO denied the Veteran's claim to reopen the previously denied claim for a psychiatric disorder, referring to this claim as an initial service connection claim for a mental disorder, to include depression and polysubstance abuse.  At this time, newly-associated evidence, added to the record since the August 1990 rating decision, consisted of further post-service VA treatment records and the Veteran's submitted statements.  However, the RO determined that the Veteran's post-service treatment records failed to reflect evidence of a service-related psychiatric disorder (the Veteran had not been diagnosed with PTSD, and other diagnosed psychiatric disorders had not been linked to service), and therefore denied the claim.  The Veteran was apprised of his appellate rights in an attachment to the April 2004 notice accompanying this decision.  While he did not enter a notice of disagreement as to such denial, additional evidence within one year of the decision in November 2004, which included April 2004 VA treatment records reflecting the Veteran's report of depression during service resulting from his mother's death.  Therefore, as such evidence addresses the basis of the denial of service connection for a psychiatric disorder in the March 2004 rating decision, the Board finds that the evidence is new and material and, consequently, such rating decision is not final.     

With regard to whether the record establishes a basis for reopening the Veteran's claims for service connection for an acquired psychiatric disorder, the evidence received since the prior final August 1990 rating decision includes the Veteran's VA treatment records reflecting diagnoses a psychiatric disorder attributable, in part, to his prolonged bereavement of his mother, who died during service.  Specifically, in numerous VA mental health treatment records created from February 2011 to November 2013, the Veteran's VA treatment provider, a registered nurse, rendered diagnoses of depression and complicated bereavement, related to his mother's (in-service) death in November 1970 with continued guilt and self-blame.  While "complicated bereavement," or any prolonged bereavement disorder, are not currently-recognized psychiatric diagnoses, these medical findings are nevertheless sufficient to suggest the presence of a current psychiatric disorder related to such prolonged bereavement, with onset during service.  Furthermore, he provided additional testimony regarding an in-service motor vehicle accident that he believes may have resulted in his current acquired psychiatric disorder.  Given that these newly-associated VA treatment records suggest the presence of psychiatric disorder relatable to an in-service event and the Veteran's testimony on the matter, the Board finds that this evidence directly relates to the reason the Veteran's claim was initially denied, namely the lack of evidence suggesting a service-related psychiatric disorder.  

As discussed below, the Board finds that this newly-associated evidence, when coupled with other evidence already of record, triggers VA's duty to obtain a related medical opinion to determine whether any current psychiatric disorder is related to service, to include the death of the Veteran's mother during service.  See Shade, supra.  Accordingly, the Board finds that this evidence is both new and material, sufficient to reopen the Veteran's service connection claim for a psychiatric disorder.  The merits of the reopened service connection claim are addressed below in the remand portion of the decision.  


ORDER

The appeal of the claim seeking an effective date prior to November 27, 2002 for the grant of service connection for bronchial asthma is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened; to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's reopened service connection claim for an acquired psychiatric disorder, as referenced above, while he was afforded a VA examination in February 2011, the Board finds that a new VA examination and opinion is required to determine whether any current psychiatric disorder is related to his in-service experiences, to include a motor vehicle accident and/or the death of the Veteran's mother, as well as his grandmother, during service and his related bereavement.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the February 2011 VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD; rather, he had depressive disorder not otherwise specified and polysubstance abuse disorder, sustained in full remission.  However, she did not offer an opinion as to the etiology of the Veteran's depressive disorder.  

With regard to the Veteran's service connection claim for mesothelioma due to in-service asbestos exposure, the record reflects pulmonary findings consistent with asbestos exposure, and the Veteran reports exposure to asbestos during service, as a result of sleeping in barracks containing high levels of asbestos, as well as asbestos exposure during his post-service career.  Given the Veteran's assertions, the Board concludes that an opinion from a qualified professional regarding whether the Veteran was indeed exposed to asbestos during service, and if so, whether that exposure contributed to his development of a current asbestos-related respiratory disorder, is required before the Board may adjudicate this claim.  

With regard to the Veteran's claims seeking an increased rating for bronchial asthma, as well as his intertwined claim seeking a TDIU as a result of his bronchial asthma, the Veteran testified during his recent Board hearing that his bronchial asthma had worsened in severity and that his disability picture was not accurately characterized by his most recent June 2015 VA examination.  Given this testimony, a new VA examination assessing the current severity of the Veteran's service-connected bronchial asthma is required.  Further, in regard to his TDIU claim, the Veteran should be provided VCAA notice and requested to complete a VA Form 21-8940.

The Veteran further testified that he has sought and been denied disability benefits stemming from his bronchial asthma from the Social Security Administration (SSA); however, neither this decision nor the medical evidence relied upon when rendering this decision are of record and must be obtained.  

As the Veteran receives ongoing VA treatment records for the disorders on appeal, his recent, outstanding VA treatment records must also be obtained.  Finally, he should also be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include the Veteran's VA treatment records created from June 2015 to the present. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159 (e).

3.  Provide the Veteran with VCAA notice appropriate to his claim of entitlement to a TDIU, raised by the Veteran during his Board hearing and on appeal as part and parcel of his appeal of his increased rating claim.  Enclose a formal TDIU application (VA Form 21-8940) and request that the Veteran complete and return the form.  

4.  After all outstanding records have been associated with the record, schedule the Veteran to undergo a VA respiratory examination. The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.  

The examiner is to conduct a relevant clinical examination, to include pulmonary function testing and a chest x-ray, to determine the current severity of the Veteran's service-connected bronchial asthma.  

Following this clinical examination, after eliciting a history of the Veteran's reported in-service and post-service asbestos exposure, and reviewing the Veteran's claims file, the examiner is requested to state whether it is at least as likely as not (50 percent or higher probability) that any respiratory disorder other than asthma, to include mesothelioma, is etiologically related to the Veteran's reported in-service asbestos exposure.  

After rendering this opinion, the examiner should characterize how any service-related respiratory impairment, to include the Veteran's service-connected bronchial asthma, impairs his functionality and ability to perform the duties associated with his former career as a laborer in a factory that manufactures airplane wheels and brakes.  

The examiner should provide a rationale for all opinions expressed.  

5.  After all outstanding records have been associated with the record, schedule the Veteran to undergo a VA psychiatric examination. The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.  

Following an examination of the Veteran and after eliciting a psychiatric history from the Veteran and reviewing his file, the examiner is requested to identify all psychiatric disorders found to be present at any time from 2004 to the present.

For each currently diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that such is etiologically related to the Veteran's in-service experiences, to include his service in Korea, his motor vehicle accident, and/or the death of his mother in November 1970 and subsequent death of his grandmother, and his prolonged bereavement.  

The examiner should provide a rationale for all opinions expressed.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


